PER CURIAM.
This appeal questions the correctness of a summary judgment rendered in favor of appellee in an action brought by appellant to recover life insurance and medical expense benefits for her deceased son, claimed under a group insurance policy provided by appellee to the alleged employer of appellant’s son.
A careful examination of the record on appeal conclusively establishes the absence of any genuine issue of material fact and that appellee was entitled to judgment as a matter of law. The judgment under review is, accordingly, affirmed.
Affirmed.